DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 5, 6, 9-11, 24-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Stautner et al. (US 2015/0122670) in view of Struthers el al. (US 2008/0011617).
In regard to claim 1, fig. 1-3 of Stautner teaches a cryogenic flux capacitor (CFC) assembly (200) comprising: a CFC core module comprising: 
an inner container (202) comprising a selected one of: (i) a vessel (comprising first vessel 202, see fig. 2); and (ii) a membrane; 
a substrate material (236) provided in the inner container (202) and comprising fluid paths (See ¶ 0045) to distribute fluid during charging and discharging (See ¶ 0025, 0027-0028, 0044-0045; fig. 2). Stautner teaches the gas molecules of the filled-in warm helium are adsorbed by pores of the sorbent material 236, and gets stored inside the reservoir 200. The stored helium is shown by solid black dots in FIG. 2, and is referred to by reference numeral 248 (See ¶ 0045). 
a substrate material (236) comprising a nanoporous media (carbon nanotubes), wherein the substrate material receives the fluid in a gaseous or liquid state via physical adsorption during charging (¶ 0027-0028, 0032, 0044-0045);
a thermally conductive support layer (meshed vessel 206, comprising multiple compartments 218, 220, 222, 224, 226) that maintains a position of the substrate material within the inner container and conductively distributes thermal energy within the inner container, wherein the thermally conductive support layer (206, comprising multiple compartments 218, 220, 222, 224, 226) is positioned substantially across an entire longest surface of the substrate material (See ¶ 0028-0029, 0033; fig. 2). Stautner discloses the thermally conductive support layer 206 extends across the entire surface of the substrate material 236 . In this case, one could also simply consider the first thermally conductive support layer (218) is positioned substantially across an entire longest surface of the substrate material inside it.
an outer insulating container (204) that encompasses the CFC core module (See ¶ 0026; fig. 2); and at least one fluid conduit (213) that directs transfer of at least one of: (i) the fluid in a gaseous or liquid state through the outer insulating container into the CFC core module during charging (See ¶ 0028; fig. 2); and (ii) the fluid in a gaseous state out of the CFC core module and outer insulating container during discharging (See ¶ 0028; fig. 2).
Stautner teaches a substrate material comprising a nanoporous media (sorbent material 236 comprising carbon nanotubes, see ¶ 0032), but does not explicitly teach the substrate material comprising nanoporous media comprising aerogel material within a fiber matrix.
However, Struthers teaches a storage device for sorption and desorption of molecular gas contained by storage sites of nano-filament laded reticulated aerogel, wherein the storage device comprises a substrate material comprising a nanoporous media such as an aerogel material within a fiber matrix (e.g., aerogel blanket), wherein a fluid in a gaseous or liquid state via physical adsorption during charging (See ¶ 0011-0013, 0041, 0157). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify substrate material of Stautner with a substrate material comprising a nanoporous media such as an aerogel blanket, in view of the teachings of Struthers, in order to provide a large potential surface area for molecular gas sorption by both the nano-filaments and the supporting carbon aerogel (See ¶ 0012 of Struthers).

In regard to claim 2, Stautner teaches the CFC assembly of claim 1, wherein the thermally conductive support layer (206) comprises a channeled surface to facilitate fluid Stautner teaches the fluid 248 to go all the way to the bottom which implicitly mean that the thermally conductive support layer 206 has to allow the fluid to pass all the way to the bottom of the vessel 202. 
In regard to claim 3, Stautner teaches the CFC assembly of claim 1, further comprising a heat controller (28, 238) that supplies heat to the CFC core module to cause the fluid to release from the nanoporous material to initiate discharge of fluid in a gaseous state from the CFC core module (See fig. 1; ¶ 0017-0022, 0028, 0038, 0047, 0048; fig. 1, 2).
In regard to claim 5, Stautner teaches the CFC assembly of claim 1, further comprising a thermally conductive transfer member (228) thermally coupled to the thermally conductive support layer (206) and extending externally to the outer insulating container to at least one of: (i) send heat energy out of the CFC core module to decrease an internal temperature for charging and storage (See ¶ 0035-0036, 0040, 0042-0043; fig. 2); and (ii) receive heat energy to initiate discharging of the fluid in the gaseous state (See ¶ 0035-0036, 0040, 0042-0043; fig. 2).
In regard to claim 6, Stautner teaches the CFC assembly of claim 5, further comprising a heat exchanger (228) coupled to the thermally conductive transfer member to decrease temperature within the CFC core module to increase adsorption of the fluid by the nanoporous media during charging (See ¶ 0030-0031, 0035-0036, 0040-0044; fig. 2).
In regard to claim 7, Stautner teaches the CFC assembly of claim 1, wherein the at least one conduit (213) comprises a first flow tube that directs a flow of fluid of a different temperature than the internal temperature that is outside of the CFC assembly to the CFC core module to at least one of: (i) receive cold power to decrease the internal temperature for charging and storage (see ¶ 0028; and (ii) increase the internal temperature for discharging (see ¶ 0028, 0040, 0044-0045). Note that Stautner teaches a single gas-filling line evacuation line 213, the first vessel 202 may have an evacuation line separate from a gas filling line (See ¶ 0028). Further, since Stautner teaches a conduit to introduce a fluid, the conduit is capable of introducing a fluid at different temperature than the internal temperature. 
In regard to claim 9, Stautner teaches the CFC assembly of claim 7, wherein the at least one conduit (213) comprises a second flow tube that directs a flow of fluid in a gaseous state from the CFC core module out of the container during at least one of: (i) venting during storage; and (ii) discharging (see fig. 2; ¶ 0028, 0040, 0044). Note that Stautner teaches the at least one conduit (a single gas-filling line evacuation line 213), the first vessel 202 may have an evacuation line separate from a gas filling line (See ¶ 0028).
In regard to claim 10, Stautner teaches the CFC assembly of claim 1, further comprising a heat exchanger (e.g. 228, 238) coupled through the container to decrease the cryogenic temperature within the substrate material to extend storage of the physically adsorbed fluid (See at least fig. 2; ¶ 0034-0036, 0038, 0045).
In regard to claim 11, Stautner teaches the CFC assembly of claim 1, further comprising a heat exchanger (246) coupled through the container to increase the cryogenic temperature within the substrate material (236) to initiate discharging of the fluid in gaseous state (see at least fig. 2; ¶ 0037, 0039, 0040-0041).
In regard to claim 24, Stautner teaches the CFC assembly of claim 1, wherein the outer insulating container (204) comprises a non-pressurized container that exposes the CFC core module to ambient pressure (See ¶ 0025-0026; fig. 2).
In regard to claim 25, Stautner teaches the CFC assembly of claim 1, wherein the outer insulating container (204) comprises a pressure vessel that exposes the CFC core module to a selected pressure level (See ¶ 0025-0026; fig. 2).
In regard to claim 26, Stautner teaches the CFC assembly of claim 1, wherein the outer insulating container (204) comprises a vacuum jacket that insulates at least a portion of the CFC core module (see ¶ 0026).
In regard to claim 28, Stautner teaches the CFC assembly of claim 1, further comprising: at least one temperature sensor (237) positioned to sense temperature of the CFC core module; and a heat controller in communication with the at least one temperature sensor to control charging and discharging (See fig. 2; ¶ 0038).
In regard to claim 29, Stautner teaches the CFC assembly of claim 1, further comprising: more than one temperature sensor (one or more temperature sensors 237) positioned at different vertical positions within the CFC core module to sense temperatures within the CFC core module (See ¶ 0038; fig. 2); and a controller communicatively coupled to the more than one temperature to determine a remaining stored capacity of the CFC core module based on the respective sensed temperatures at the different vertical positions (See ¶ 0038).
In regard to claim 30, Stautner teaches the CFC assembly of claim 1, further comprising a refrigeration subsystem (228) coupled to the CFC module to at least one of: (i) charge (interpreted as: control) and (ii) maintain the fluid in a liquid state, 
wherein said refrigeration subsystem comprises a selected one of: (i) a cryogenic fluid supply (See ¶ 0042-0045); (ii) a thermally conductive link coupled to an external source of cooling (See ¶ 0042-0045); and (iii) a conductive heat exchanger (228) coupled to an external source of cooling [240/238] (See ¶ 0034-0035; fig. 2).

In regard to claim 31, fig. 1-3 of Stautner teaches a cryogenic flux capacitor (CFC) storage system (200) comprising: a source subsystem that provides fluid in a gaseous or liquid (comprising first vessel 202, see fig. 2); and (ii) a membrane; 
a substrate material (236) provided in the inner container (202) and comprising fluid paths (See ¶ 0045) to distribute fluid during charging and discharging (See ¶ 0025, 0027-0028, 0044-0045; fig. 2). Stautner teaches the gas molecules of the filled-in warm helium are adsorbed by pores of the sorbent material 236, and gets stored inside the reservoir 200. The stored helium is shown by solid black dots in FIG. 2, and is referred to by reference numeral 248 (See ¶ 0045). 
a substrate material (236) comprising a nanoporous media (carbon nanotubes), wherein the substrate material receives the fluid in a gaseous or liquid state via physical adsorption during charging (¶ 0027-0028, 0032, 0044-0045);
a thermally conductive support layer (meshed vessel 206, comprising multiple compartments 218, 220, 222, 224, 226) that maintains a position of the substrate material within the inner container and conductively distributes thermal energy within the inner container, wherein the thermally conductive support layer (206, comprising multiple compartments 218, 220, 222, 224, 226) is positioned substantially across an entire longest surface of the substrate material (See ¶ 0028-0029, 0033; fig. 2). Stautner discloses the thermally conductive support layer 206 extends across the entire surface of the substrate material 236 . In this case, one could also simply consider the first thermally conductive support layer (218) is positioned substantially across an entire longest surface of the substrate material inside it.

a supply of fluid coupled to the at least one fluid conduit [213] (see ¶ 0028).
Stautner teaches a substrate material comprising a nanoporous media (sorbent material 236 comprising carbon nanotubes, see ¶ 0032), but does not explicitly teach the substrate material comprising nanoporous media comprising aerogel material within a fiber matrix.
However, Struthers teaches a storage device for sorption and desorption of molecular gas contained by storage sites of nano-filament laded reticulated aerogel, wherein the storage device comprises a substrate material comprising a nanoporous media such as an aerogel material within a fiber matrix (e.g., aerogel blanket), wherein a fluid in a gaseous or liquid state via physical adsorption during charging (See ¶ 0011-0013, 0041, 0157). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify substrate material of Stautner with a substrate material comprising a nanoporous media such as an aerogel blanket, in view of the teachings of Struthers, in order to provide a large potential surface area for molecular gas sorption by both the nano-filaments and the supporting carbon aerogel (See ¶ 0012 of Struthers).
Stautner further teaches a refrigeration subsystem (228) coupled to the CFC core module to control the temperature of temperature of the module, wherein the refrigeration subsystem comprises a dry ice pellets or a combination of dry ice pellets and liquid nitrogen (see ¶ 0042-0045), but does not explicitly teach convert fluid in a gaseous state to a liquid state or maintain . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stautner and Struthers as applied to claim 1 above, and further in view of Wowk et al. (US 2005/0016198).
In regard to claim 4, Stautner teaches the CFC assembly of claim 1, further comprising a resistive heater element positioned within the outer insulating container and connectable to a heat controller via electrical conductors that pass through the outer insulating container (See ¶ 0015, 0034). Assuming, arguendo, that Applicant contends one of ordinary skill in the art would not understand thermoelectric heater of Stautner to be a resistive heater element, it would be obvious to one of ordinary skill in the art to employ a resistive heater element as thermoelectric heater, as taught by Wowk, fig. 1, element 14; ¶ 0020, for the purpose of providing heating to the container. Therefore, it would have been obvious to one of ordinary skill in the art, before the 

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are moot in view of the new ground(s) of rejection (in view of Struthers el al. US 2008/0011617), unless otherwise noted below.
35 U.S.C. 102(a)(1) rejection by Fesmire et al. (US 6,487,866) is withdrawn in view of the affidavit under 37 CFR 1.132 filed 08/12/2021 by James E. Fesmire.
The affidavit under 37 CFR 1.132 filed 08/12/2021 by Susan M. White is moot in view of the new ground(s) of rejection as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763